Citation Nr: 0634515	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

The veteran served on active duty from March 1984 to March 
1988. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Diego, California, which denied the veteran's claim for 
service connection for a neck injury with bulging discs.

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.


FINDING OF FACT

The veteran's residuals of a neck injury with bulging discs 
were not caused or aggravated by his service. 



CONCLUSION OF LAW

Service connection for residuals of a neck injury with 
bulging discs is not warranted.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran asserts that service connection is warranted for 
residuals of a neck injury with bulging discs.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. § 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In addition, for certain chronic diseases, including 
arthritis, manifest to a degree of 10 percent within one year 
after separation from service, such conditions may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's service medical records show that in October 
1986, the veteran presented complaints of shoulder pain 
related to an injury incurred while playing football.  He 
related that following the incident he continued playing in 
the game.  He was diagnosed with a right secondary 
acromioclavicular (AC) joint sprain.  There were no 
complaints or findings involving the cervical spine.  In a 
March 1988 "Report of Medical History," he indicated a 
history of swollen or painful joints, and denied having had 
recurrent back pain.  The service medical records, to include 
a November 1988 separation examination report, are negative 
for any findings attributable to a cervical spine disability.  
The separation examination report shows that the veteran's 
spine was clinically evaluated as normal.  

As for the post-service medical evidence, the claims file 
includes reports from Kaiser Permanente ("Kaiser"), dated 
between 1993 and 2003.  This evidence shows that in November 
1993, the veteran was treated for complaints of neck pain 
that radiated into his left shoulder and left arm, arm 
weakness, and numbness of the hand and index finger.  
Significant medical history was characterized as "none."  
It was noted that the veteran was a postal carrier.  He 
particularly attributed his symptoms to carrying mail bags on 
his  shoulder and the weight of magazines.  He denied any 
prior significant injuries or medical history.  X-rays of the 
C-spine revealed anterior osteophytic spurring at C5-6 
interspace.  The clinician diagnosed cervical pain and left 
C6 radiculopathy, "consistent with casing and carrying mail 
at work."  Reports, dated in August 1995, indicate that the 
veteran was injured at his job in July 1995, specifically, 
that he injured his left upper shoulder and neck lifting a 
tray of magazines.  See also March 1996 report, signed by the 
veteran (in which he reported a neck injury in July 1995, and 
indicated that this was the only cause of his symptoms).  The 
clinician found C6/7 cervical disc degeneration with left C6 
radiculitis.  Treatment plan included cervical and thoracic 
manipulation as well as a combination of physical therapy 
modalities including ultrasound and electric muscle 
stimulation when needed.  A number of Kaiser reports dated in 
1997 and thereafter, show treatment for neck symptoms, with 
an initial date of injury in 1993, or 1995.  

Reports, dated in January and April of 2001, note a history 
of pain in the neck and left scapular area since 1995.  In 
April 2001, he was diagnosed with permanent aggravation of 
C3-4, C4-5, C5-6 disc herniation with left C6 radiculitis, 
and left periscapular muscle strain.  The clinician indicated 
that the veteran had permanently aggravated his prior neck 
injury while performing his regular work duties with an 
increase in symptoms in June 2000.  A July 2000 clinical 
report recorded work-related injuries to his neck in 1993 and 
1995.  

In October 2002, the veteran reported an almost 10 year 
history of pain in his neck. The clinician indicated that MRI 
scans study performed in 1993, 2000 and in 2001, revealed 
multi-level degenerative disk disease from C3-4 to C6-7.  A 
neurological outpatient consultation report reflects that the 
veteran related a long history of neck pain with symptoms 
staring in 1993, when he went to work with what he described 
as a "kink" in his neck.  

A January 2001 letter from the U.S. Department of Labor, 
Employment Standards Administration, Office of Workers' 
Compensation ("OWC"), shows that the veteran's claim for 
compensation was accepted for a June 2000 injury incurred 
during the performance of his duties as a Federal employee, 
which aggravated a pre-existing cervical degenerative 
disease.  

In an opinion from Jerry D. Houchin, M.D., dated in July 
2003, Dr. Houchin stated:

In evaluating the patient's chart and 
history with the injury of cervical area 
which was sustained playing football on 
October 7 of 1986, it is felt that this 
could very well have resulted in the MRI 
findings of September 21, 2000 in that 
the injury of October 7, 1986 could have 
set up a chronic inflammatory process 
consistent with the MRI findings.  

In my medical opinion, and in all medical 
probability, the injury of October 7, 
1986 has a causal relationship to the 
findings of the cervical MRI of September 
21, 2000.  

At the RO's request, following a review of the veteran's case 
file, to include the service medical records, the post-
service medical records and Dr. Houchin's July 2003 opinion, 
a VA physician concluded that the veteran's cervical spine 
pathology is more likely than not a result of his employment 
as a federal postal employee worker and is not related to his 
military experience.  Specifically, in a VA report, dated in 
February 2004, the physician stated:

It is my medical opinion that this 
veteran's cervical spine pathology is 
more likely than not as a result of his 
employment as a federal postal worker and 
is not related to his military 
experience.  The rationale for my opinion 
is as follows: the medical evidence does 
not establish a history of cervical 
trauma for this veteran while in service.  
The medical evidence does establish a 
work related injury to the left arm and 
the neck following service.

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he injured his neck 
or cervical spine during service.  Therefore a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  The first post-service medical evidence of 
treatment for cervical spine symptoms are found in Kaiser 
reports dated in 1993.  This is about five years after 
separation from service, and this lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); Forshey v. Principi, 284 F.3d 
1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  In addition, the Board 
notes that the claims files show that the veteran sustained 
post-service injuries to his cervical spine.  In this regard, 
the Kaiser reports indicate that the veteran reported that he 
had no relevant medical history prior to his July 1995 on-
the-job injury, and that he otherwise indicated that his 
cervical spine symptoms began no earlier than 1993.  See 
e.g., Kaiser reports, dated in March 1996; October 2002.  The 
Board further notes that the Kaiser reports include a number 
of reports in which the examiners specifically linked the 
veteran's cervical spine symptoms to his duties as a mail 
carrier.  See e.g., Kaiser reports, dated in November 1993; 
December 2000; April 2001; see also January 2001 OWC report.  
The Board further finds that the February 2004 VA opinion is 
highly probative evidence against the claim.  The physician 
indicated that he had reviewed the veteran's C-file, and he 
provided a summary of the veteran's relevant medical history.  
His opinion is accompanied by a rationalized explanation.  
Although the Board has considered Dr. Houchin's opinion, the 
Board first notes that although Dr. Houchin indicated that he 
had reviewed "the patient's chart and history," he did not 
discuss the lack of findings for the cervical spine during 
service, or any of the veteran's history of neck injuries at 
his place of employment.  In fact, he did not discuss the 
large volume of Kaiser treatment reports, which span a period 
of ten years, at all.  In contrast, the VA physician cited 
the veteran's service and post-service medical records, to 
include the in-service October 1986 football injury report, 
as well as the post-service work-related injuries to the 
cervical spine.  In summary, the evidence is insufficient to 
show that there is a nexus between a current cervical spine 
disorder and the veteran's active service.  The Board 
therefore finds that the evidence in favor of the claim is 
outweighed by the evidence against the claim, and that the 
claim must be denied.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994) (greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence).  Finally, there is no 
evidence showing that cervical spine arthritis was manifest 
to a compensable degree within one year of separation from 
service.   Therefore, service connection for arthritis on a 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran 's arguments and reported symptoms have been noted, 
the issue in this case ultimately rests upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current condition.  Lay persons, untrained in 
the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   The Board 
has determined that service connection for residuals of a 
neck injury with bulging discs is not warranted. To that 
extent, the contentions of the veteran to the contrary are 
unsupported by persuasive evidence.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2001 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant July 2001, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
July 2001 letter, requested that the veteran provide the RO 
any evidence in his possession that pertained to his claim 
for service connection.  In this case, he was informed that 
it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the June 
2002 RO decision that is subject of this appeal.  It is also 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claims were allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for residuals of a neck 
injury with bulging discs, the questions of the appropriate 
rating or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file, as are 
the identified and available relevant post-service medical 
records.  The appellant has not made the RO or the Board 
aware of any additional available evidence that needs to be 
obtained in order to fairly decide his appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether a neck disability is 
causally linked to service or any incident thereof, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimants 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006). 

In this case a VA medical opinion was obtained by the RO.  
The VA opinion that was provided was supported by a review of 
the record and a rationale.  The VA medical opinion report, 
when viewed in conjunction with the lay and additional 
medical evidence associated with the claims file, is 
sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  Under these 
circumstances, there is no duty to provide an examination, as 
the nature of the claimed disability is not in issue or 
another medical opinion.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2006); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds that all 
obtainable evidence necessary for an equitable disposition of 
the appeal has been obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.


ORDER

Service connection for residuals of a neck injury with 
bulging discs is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


